IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-140-CR



LESLIE WAYNE ROHAN,
	APPELLANT


vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT

NO. 91-082, HONORABLE ROBERT T. PFEUFFER, JUDGE PRESIDING

 


PER CURIAM

	This is an appeal from a conviction for sexual assault.  Punishment was assessed
at confinement for 10 years and a $10,000 fine, probated.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1990).


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Dismissed on Joint Motion
Filed:   May 20, 1992
[Do Not Publish]